Citation Nr: 1537693	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-45 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Collin Douglas, Agent


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge in at his local VA office, but on April 29, 2011, he withdrew his hearing request. 

On May 6, 2013, and March 23, 2015, the Veteran submitted claims for service connection for a left knee disability, a left ankle disability, and diabetes mellitus as well as claims for increased rating for hearing loss and residuals of gunshot wounds.  The RO denied the claim for service connection for diabetes mellitus in May 2015; however, the RO has not addressed the other claims.  These claims are referred to the RO for appropriate action.

On May 22, 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's May 2014, rating decision that denied service connection for diabetes mellitus.  A timely NOD must be filed within one year form the date that the agency of original jurisdiction (AOJ) mails notice of its decision.  38 C.F.R. § 20.302(a) (2015).  When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time period will be accepted as having been timely filed.  Where the postmark date is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a) (2015).  Here, the Veteran's NOD was received by VA on Friday, May 22, 2015.  As the statement does not bear a postmark, it is presumed to have been received by VA on Friday, May 15, 2015, when applying the postmark provisions excluding the weekend days.  That is, it is presumed to have been submitted within one year of the May 19, 2014, notice of the May 2014 rating decision.  Accordingly, the May 22, 2015, NOD was timely to the May 2014 rating decision. 

A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement service connection for diabetes mellitus.  Because the May 2015 NOD placed the issue in appellate status, the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, the Veteran submitted a May 2015 NOD to the RO's May 2014 rating decision that denied service connection for diabetes mellitus.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The evidence of record suggests that the Veteran's PTSD has worsened since his last VA examination in January 2010.  During the January 2010 VA examination, the Veteran described his sleep impairment as midnight awakenings, nightmares, and night sweats and he denied panic attacks, suicidal thoughts, and episodes of violence.  In his November 2011 substantive appeal, he reported that his wife sleeps in a separate bedroom for fear that "I will attack her" during a nightmare, "near-continuous panic attacks", suicidal ideation with "formulated plans", and unprovoked irritability with periods of violence.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Upon remand, the AOJ is to obtain complete VA treatment records from 2015.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from 2015.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The examiner is to review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD and other service-connected disabilities impact his ability to work.

3.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 regarding the issue of entitlement to service connection for diabetes mellitus.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  Finally, readjudicate the appeal.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





